UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:12/31 Date of reporting period:06/30/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. 3 to 1 Funds 3 to 1 Diversified Equity Fund 3 to 1 Strategic Income Fund Semi-Annual Report June 30, 2011 Fund Adviser: Envestnet Asset Management, Inc. 35 East Wacker Drive, 24th Floor Chicago, IL 60601 Toll Free (866) 616-4848 www.3to1funds.com Total Returns as of June 30, 2011* Past performance is no guarantee of future returns.Current performance may be higher or lower than the performance data shown.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost.Shares held for less than 30 days may be subject to a 2.00% redemption fee.Performance shown does not reflect any applicable redemption fees, and would be lower if it did.For performance current to the most recent month-end, please visit the Funds’ website at www.3to1funds.com or call 866-616-4848.Performance results reflect expense subsidies and waivers in effect; without these waivers, returns would have been less favorable. *Return figures reflect any change in price per share and assume the reinvestment of all distributions and are not annualized unless otherwise noted. **The inception date for both Funds is January 31, 2008. ***As disclosed in the Funds’ prospectus. The Manager contractually has agreed to waive its management fee and/or reimburse certain operating expenses, but only to the extent necessary so that each Fund’s total annual operating expenses, excluding brokerage fees and commissions, borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short), taxes, any indirect expenses (such as Fees and Expenses of Acquired Funds), any 12b-1 fees, and extraordinary litigation expenses, do not exceed 1.15% of the Fund’s average daily net assets. The contractual agreement is in effect through April 30, 2012. Each waiver or reimbursement by the Manager is subject to repayment by the applicable Fund within the three fiscal years following the fiscal year in which the particular expense was incurred, provided that the Fund is able to make the repayment without exceeding the above expense limitation. ****The MSCI World Index and the Barclays Capital U.S. Aggregate Bond Index are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees. The Indices are widely recognized unmanaged indices of equity and fixed income prices and are representative of a broader market and range of securities than are found in the Funds’ portfolios. Individuals cannot invest directly in these Indices, however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. †The Custom Benchmark for the 3 to 1 Diversified Equity Fund is comprised of 50% Russell 1000 Growth Index, 20% Russell 2000 Index and 30% MSCI EAFE Index. ††The Custom Benchmark for the 3 to 1 Strategic Income Fund is comprised of 50% Barclays Capital US Aggregate Bond Index and 50% Barclays Capital US High Yield Intermediate Bond Index. The chart above assumes an initial investment of $10,000 made on January 31, 2008 (commencement of Fund operations) and held through June 30, 2011. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The MSCI World Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in this Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of an index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-866-616-4848.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Custom Benchmark for the 3 to 1 Diversified Equity Fund is comprised of 50% Russell 1000 Growth Index, 20% Russell 2000 Index and 30% MSCI EAFE Index. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on January 31, 2008 (commencement of Fund operations) and held through June 30, 2011.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Barclays Capital U.S. Aggregate Bond Index is a widely recognized unmanaged index of fixed income prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in this Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of an index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Indices plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-866-616-4848.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Custom Benchmark for the 3 to 1 Strategic Income Fund is 50% Barclays Capital US Aggregate Bond Index and 50% Barclays Capital US High Yield Intermediate Bond Index. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. FUND HOLDINGS – (Unaudited) 1As a percent of net assets. The 3 to 1 Diversified Equity Fund seeks to provide long-term capital appreciation and, secondarily, income. 1As a percent of net assets. The 3 to 1 Strategic Income Fund seeks to provide total return.Total return is comprised of long-term capital appreciation and income. Availability of Portfolio Schedules – (Unaudited) The Funds each file a complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Funds’ Expenses – (Unaudited) As a shareholder of one of the Funds, you incur two types of costs: (1) transaction costs, including short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 through June 30, 2011). Actual Expenses The first line of each table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not either of the Fund’s actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. 3 to 1 Diversified Equity Fund Beginning Account Value January 1, 2011 Ending Account Value June 30, 2011 Expenses Paid During the Period* January 1, 2011 – June 30, 2011 Actual Hypothetical ** *Expenses are equal to the Equity Fund’s annualized expense ratio of 1.15%, multiplied by the average account valueover the period, multiplied by 181/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. 3 to 1 Strategic Income Fund Beginning Account Value January 1, 2011 Ending Account Value June 30, 2011 Expenses Paid During the Period* January 1, 2011 – June 30, 2011 Actual Hypothetical ** *Expenses are equal to the Strategic Income Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. 3 to 1 Diversified Equity Fund Schedule of Investments June 30, 2011 (Unaudited) Common Stocks - 96.26% Shares Fair Value Consumer Discretionary - 13.92% Amazon.com, Inc. (a) $ Cabela's, Inc. (a) Capella Education Co. (a) Carnival Corp. CBS Corp. - Class B Chipotle Mexican Grill, Inc. (a) Comcast Corp. - Class A Compagnie Financiere Richemont SA - Class A (a) DIRECTV - Class A (a) Enterprise Inns plc (a) Gap Inc. / The General Motors Co. (a) Goodyear Tire & Rubber Co. / The (a) Hasbro, Inc. HONDA MOTOR CO., Ltd. Johnson Controls, Inc. Kabel Deutschland Holding AG (a) KEIHIN CORP. LG Electronics, Inc. Lowe's Companies, Inc. Lululemon Athletica (a) Melia Hotels International SA (a) MGM China Holdings, Ltd. (a) Modern Times Group - Class B Newell Rubbermaid, Inc. Omnicom Group, Inc. Priceline.com, Inc. (a) Service Corp. International Shenzhou International Group Starwood Hotels & Resorts Worldwide, Inc. Sturm, Ruger, & Co., Inc. Viacom, Inc. - Class B WH Smith PLC William Hill plc Consumer Staples - 7.18% AIN PHARMACIEZ, INC. Carlsberg A/S China Agri-Industries Holdings, Ltd. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. (a) CVS Caremark Corp. Energizer Holdings, Inc. (a) FamilyMart Co., Ltd. JAPAN TOBACCO, INC. 56 Kellogg Co. Kirin Holdings Co., Ltd. Nestle SA Nu Skin Enterprises, Inc. PepsiCo, Inc. Pricesmart, Inc. Sara Lee Corp. See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Common Stocks - 96.26% - continued Shares Fair Value Energy - 9.55% Atwood Oceanics, Inc. (a) $ BG Group plc Cameron International Corp. (a) Chevron Corp. Consol Energy, Inc. El Paso Corp. Exxon Mobil Corp. Galp Energia, SGPS, S.A. - Class B Hess Corp. KazMunaiGas Exploration Production (c) Kinder Morgan Management, LLC. (a) Occidental Petroleum Corp. Royal Dutch Shell PLC - Class A Schlumberger, Ltd SM Energy Co. Tullow Oil plc (a) Financials - 16.37% Ageas AIA Group, Ltd. (a) Alleghany Corp. (a) Allianz SE Ameriprise Financial, Inc. Banco Santander SA Bank of America Corp. Bank of New York Mellon Corp. / The Bank Sarasin & Cie AG (a) CB Richard Ellis Group, Inc. (a) Citigroup, Inc. Discover Financial Services Eaton Vance Corp. Fifth Third Bancorp Fondiaria - Sai S.p.A. (a) Fondiaria - Sai S.p.A. - Risparmio Shares (a) HSBC Holdings plc ING Groep N.V. (a) (e) JPMorgan Chase & Co. Julius Baer Group, Ltd. (a) Legg Mason, Inc. MBIA, Inc. (a) MetLife, Inc. Metro Pacific Investments Corp. Mitsubishi Estate Co., Ltd. Montpelier Re Holdings, Ltd. PNC Financial Services Group, Inc. Societe Generale State Street Corp. Sumitomo Mitsui Financial Group, Inc. Swire Pacific, Ltd. - Class A Tejon Ranch Co. (a) Tokio Marine Holdings, Inc. Travelers Companies, Inc. / The U.S. Bancorp UBS AG (a) UniCredit SpA Unum Group Wells Fargo & Co. White Mountains Insurance Group, Ltd. Zurich Financial Services AG (a) See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Common Stocks - 96.26% - continued Shares Fair Value Health Care - 11.22% Alere, Inc. (a) $ Alexion Pharmaceuticals, Inc. (a) Allergan, Inc. Amgen, Inc. (a) Bayer AG (a) Bristol-Myers Squibb Co. Covidien PLC Express Scripts, Inc. (a) Fresenius Medical Care AG & Co KGaA HCA Holdings, Inc. (a) Illumina, Inc. (a) Intuitive Surgical, Inc. (a) Medtronic, Inc. Merck & Co., Inc. NIHON KOHDEN CORP. Owens & Minor, Inc. Perrigo Co. Pfizer, Inc. QLT, Inc. (a) Roche Holding AG Sanofi (b) Tenet Healthcare Corp. (a) UCB SA UnitedHealth Group, Inc. Industrials - 13.89% ABB, Ltd. (a) (b) Alexander & Baldwin, Inc. Astaldi S.p.A (a) Atlantia S.p.A BBA Aviation PLC Caterpillar, Inc. Corrections Corp. of America (a) Danieli, S.p.A. - Risparmio shares De La Rue plc Deutsche Post AG DP World, Ltd. Expeditors International of Washington, Inc. Foster Wheeler AG (a) Gategroup Holding AG (a) General Electric Co. Harsco Corp. Honeywell International, Inc. Hutchison Whampoa, Ltd. ITOCHU Corp. Jardine Matheson Holdings, Ltd. Knoll, Inc. MAN AG MAN SE Mitsubishi Corp. Mitsui & Co., Ltd. MTR Corp., Ltd. Norfolk Southern Corp. Northrop Grumman Corp. Old Dominion Freight Line, Inc. (a) Pfeiffer Vacuum Technology AG Polypore International, Inc. (a) Prysmian SpA Shenzhen International Holdings, Ltd. Siemens AG (b) Stanley Black & Decker, Inc. STX OSV Holdings, Ltd. Tredegar Corp. Union Pacific Corp. See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Common Stocks - 96.26% - continued Shares Fair Value Information Technology - 12.42% Advent Software, Inc. (a) $ Alcatel-Lucent (a) (b) Amadeus IT Holding SA - Class A (a) AOL, Inc. (a) Apple, Inc. (a) Applied Materials, Inc. ARM Holdings plc (b) CANON, INC. Cisco Systems, Inc. Citrix Systems, Inc. (a) Cognizant Technology Solutions Corp. - Class A (a) Computershare, Ltd. eBay, Inc. (a) EMC Corp/Massachusetts (a) FUJIFILM Holdings Corp. Google, Inc. (a) Juniper Networks, Inc. (a) Micrel, Inc. Microsoft Corp. Oracle Corp. Qualcomm, Inc. ValueClick, Inc. (a) Materials - 5.94% AbitibiBowater, Inc. (a) Air Products & Chemicals, Inc. Albemarle Corp. BlueScope Steel, Ltd. Buzzi Unicem S.p.A (a) Buzzi Unicem S.p.A. - Risparmio Shares Freeport-McMoRan Copper & Gold, Inc. Martin Marietta Materials, Inc. Monsanto Co. NewMarket Corp. Potash Corp. of Saskatchewan, Inc. Rio Tinto PLC (b) Vulcan Materials Co. Telecommunication Services - 3.22% AT&T, Inc. Axiata Group Berhad CenturyLink, Inc. Millicom International Cellular S.A. NIPPON TELEGRAPH & TELEPHONE CORP. PCCW, Ltd. Telefonica S.A. Vodafone Group Plc (b) Utilities - 2.55% Calpine Corp. (a) EDF SA Edison International Enagas SA International Power plc IREN S.p.A PPL Corp. Public Service Enterprise Group, Inc. TOTAL COMMON STOCKS (Cost $55,920,906) See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Real Estate Investment Trusts - 1.77% Shares Fair Value First Industrial Realty Trust, Inc. (a) $ Hatteras Financial Corp. UDR, Inc. Weyerhaeuser Co. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $959,973) Rights - 0.04% Fondiaria - Sai S.p.A (a) Fondiaria- Sai S.p.A - Risparmio Shares (a) TOTAL RIGHTS (Cost $114,746) Money Market Securities - 1.74% Federated Government Obligations Fund - Class I, 0.01% (d) Fidelity Institutional Money Market:Money Market Portfolio - Institutional Shares, 0.17% (d) Fidelity Institutional Money Market:Treasury Only - Class I, 0.01% (d) TOTAL MONEY MARKET SECURITIES (Cost $1,121,708) TOTAL INVESTMENTS (Cost $58,117,333) - 99.81% $ Cash & other assets less liabilities - 0.19% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Global Depositary Receipt. (d) Variable Rate Security; the money market rate shown represents the rate at June 30, 2011. (e)Dutch Certificate See accompanying notes which are an integral part of these financial statements. 3 to 1 Diversified Equity Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Diversification of Assets: Percentage of Net Assets Australia % Bermuda % Canada % Cayman Islands % Denmark % France % Germany % Hong Kong % Italy % Japan % Kazakhstan % Luxembourg % Netherlands % Norway % Portugal % Singapore % South Korea % Spain % Sweden % Switzerland % United Arab Emirates % United Kingdom % United States % Total % Cash & other assets less liabilities % Grand Total % See accompanying notes which are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments June 30, 2011 (Unaudited) Asset-Backed Securities - 1.87% Principal Amount Fair Value AESOP Funding II, LLC, Series 2010-2A, Class A, 3.630%, 08/20/2014 (b) $ $ AESOP Funding II, LLC, Series 2011-1A, Class A, 1.850%, 09/20/2013 (b) Ally Master Owner Trust, Series 2011-1, Class A2, 2.150%, 01/15/2016 AmeriCredit Automobile Receivables Trust, Series 2011-2, Class A3, 1.610%, 10/08/15 AmeriCredit Automobile Receivables Trust, Series 2011-3, Class A3, 1.170%, 01/08/16 Centre Point Funding, LLC, Series 2010-1A, Class 1, 5.430%, 07/20/2016 (b) Hertz Vehicle Financing, LLC, Series 2009-2A, Class A1, 4.260%, 03/25/2014 (b) World Financial Network Credit Card Master Trust, Series 2009-D, Class A, 4.660%, 05/15/2017 World Financial Network Credit Card Master Trust, Series 2010-A, Class A, 3.960%, 04/15/2019 TOTAL ASSET-BACKED SECURITIES (Cost $695,875) Corporate Bonds - 58.63% Alcoa, Inc., 6.150%, 08/15/2020 Allis-Chalmers Energy, Inc., 9.000%, 01/15/2014 Ally Financial, Inc., 6.000%, 12/15/2011 Ally Financial, Inc., 6.625%, 05/15/2012 Ally Financial, Inc., 8.000%, 11/01/2031 Ally Financial, Inc., 8.000%, 11/01/2031 Ally Financial, Inc., 8.300%, 02/12/2015 American Capital, Ltd., 8.960%, 12/31/2013 (a) American Casino & Entertainment Properties, Inc., 11.000%, 06/15/2014 American Railcar Industries, Inc., 7.500%, 03/01/2014 American Tower Corp., 4.625%, 04/01/2015 Amphenol Corp., 4.750%, 11/15/2014 William Hill plc Anadarko Petroleum Corp., 6.375%, 09/15/2017 ATP Oil & Gas Corp., 11.875%, 05/01/2015 Bear Stearns Co., LLC., 6.400%, 10/02/2017 Briggs & Stratton Corp., 6.875%, 12/15/2020 Brocade Communications System, Inc., 6.625%, 01/15/2018 Brocade Communications System, Inc., 6.875%, 01/15/2020 Bunge Limited Finance Co., 4.100%, 03/15/2016 Cablevision Systems Corp., 7.750%, 04/15/2018 Cablevision Systems Corp., 8.000%, 04/15/2020 Caesars Entertainment, 11.250%, 06/01/2017 CC Holdings GS V LLC, 7.750%, 05/01/2017 (b) Chevron Phillips Chemical Co. LLC, 4.750%, 02/01/2021 (b) Chevron Phillips Chemical Co. LLC, 8.250%, 06/15/2019 (b) CIT Group, Inc., 7.000%, 05/01/2017 Citigroup, Inc., 6.500%, 08/19/2013 Coffeyville Resources LLC, 10.875%, 04/01/2017 (b) Continental Airlines 2010-A, 4.750%, 01/12/2021 Crane Co., 6.550%, 11/15/2036 Denbury Resources, Inc., 6.375%, 08/15/2021 Embarq Corp., 7.995%, 06/01/2036 Energy Transfer Partners L.P., 6.050%, 06/01/2041 Kinder Morgan Management, LLC. (a) Equifax, Inc., 7.000%, 07/01/2037 Exco Resources, Inc., 7.500%, 09/15/2018 Expedia, Inc., 5.950%, 08/15/2020 Felcor Lodging, L.P., 10.000%, 10/01/2014 Fiserv, Inc., 3.125%, 10/01/2015 Ford Motor Credit Co. LLC, 5.000%, 05/15/2018 Ford Motor Credit Co. LLC, 7.000%, 04/15/2015 Frontier Communications Corp., 7.875%, 04/15/2015 Frontier Communications Corp., 7.875%, 01/15/2027 Frontier Communications Corp., 8.250%, 04/15/2017 GATX Corp., 4.750%, 05/15/2015 General Electric Capital Corp., 5.300%, 02/11/2021 General Electric Capital Corp., 2.250%, 11/09/2015 General Motors Financial Co., Inc., 6.750% 06/01/2018 (b) Georgia-Pacific LLC, 8.875%, 05/15/2031 Goldman Sachs Group, Inc., 6.750%, 10/01/2037 Fondiaria - Sai S.p.A. - Risparmio Shares (a) Harbinger Group, Inc., 10.625%, 11/15/2015 HCA, Inc., 7.500%, 12/15/2023 HSBC Finance Corp., 7.000%, 05/15/2012 Icahn Enterprises LP, 8.000%, 01/15/2018 International Lease Finance Corp., 5.550%, 09/05/2012 See accompanying notes which are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Corporate Bonds - 58.63% - continued Principal Amount Fair Value International Lease Finance Corp., 5.650%, 06/01/2014 $ $ International Lease Finance Corp., 5.750%, 05/15/2016 International Lease Finance Corp., 6.250%, 05/15/2019 International Lease Finance Corp., 6.375%, 03/25/2013 IPALCO Enterprises, Inc., 5.000%, 05/01/2018 (b) ITC Deltacom, Inc., 10.500%, 04/01/2016 JPMorgan Chase & Co., 6.000%, 01/15/2018 K. Hovnanian Enterprise, 10.625%, 10/15/2016 Kinder Morgan Finance Co. LLC, 6.000%, 01/15/2018 (b) Lear Corp., 7.875%, 03/15/2018 Level 3 Financing, Inc., 10.000%, 02/01/2018 Medco Health Solutions, Inc., 7.250%, 08/15/2013 Merrill Lynch & Co., 6.875%, 04/25/2018 MetroPCS Wireless, Inc., 7.875%, 09/01/2018 MGM Resorts International, 11.375%, 03/01/2018 Morgan Stanley, 5.750%, 01/25/2021 Morgan Stanley, 6.625%, 04/01/2018 Motorola Solutions, Inc., 6.625%, 11/15/2037 Motorola Solutions, Inc., 7.500%, 05/15/2025 National Semiconductor Corp., 3.950%, 04/15/2015 NII Capital Corp., 7.625%, 04/01/2021 Omnicare, Inc., 7.750%, 06/01/2020 Oneok Partners, L.P., 8.625%, 03/01/2019 Oshkosh Corp., 8.250%, 03/01/2017 Owens Corning, Inc., 7.000%, 12/01/2036 Parker Drilling Co., 9.125%, 04/01/2018 PHI Inc., 8.625%, 10/15/2018 Qwest Corp., 8.875%, 03/15/2012 Reynolds American, Inc., 7.250%, 06/15/2037 RPM International, Inc., 6.125%, 10/15/2019 Rowan Companies, Inc., 5.000%, 09/01/2017 RR Donnelley & Sons Co., 7.250%, 05/15/2018 Service Corp. International, 7.000%, 5/15/2019 SLM Corp., 5.000%, 10/01/2013 SLM Corp., 5.375%, 05/15/2014 SLM Corp., 6.250%, 01/25/2016 SLM Corp., 8.450%, 06/15/2018 SM Energy Co., 6.625%, 02/15/2019 (b) Smithfield Foods, Inc., 10.000%, 07/15/2014 Sprint Capital Corp., 6.875%, 11/15/2028 Sprint Capital Corp., 8.750%, 03/15/2032 Standard Pacific Corp., 10.750%, 09/15/2016 Suntrust Banks, Inc., 3.600%, 04/15/2016 Time Warner Cable, Inc., 8.250%, 04/01/2019 Time Warner, Inc., 6.500%, 11/15/2036 Timken Co., 6.000%, 09/15/2014 US Steel Corp., 6.650%, 06/01/2037 US Steel Corp., 7.375%, 04/01/2020 USG Corp., 6.300%, 11/15/2016 Valeant Pharmaceuticals International, 6.750%, 10/01/2017 (b) Valeant Pharmaceuticals International, 6.875%, 12/01/2018 (b) Vulcan Materials, 6.500%, 12/01/2016 Whirlpool Corp., 4.850%, 06/15/2021 Willis North America, Inc., 6.200%, 03/28/2017 Willis North America, Inc., 7.000%, 09/29/2019 Windstream Corp., 7.500%, 04/01/2023 Windstream Corp., 8.125%, 09/01/2018 TOTAL CORPORATE BONDS (Cost $21,294,697) See accompanying notes which are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Convertible Corporate Bonds - 6.27% Principal Amount Fair Value Energy Conversion Devices, Inc., 3.000%, 06/15/2013 $ $ Global Industries Ltd., 2.750%, 08/01/2027 JA Solar Holdings Co., Ltd., 4.500%, 05/15/2013 (c) TOTAL CONVERTIBLE CORPORATE BONDS (Cost $2,701,893) Foreign Bonds - Denominated in U.S. Dollars - 7.61% Arcelormittal, 6.750%, 03/01/2041 Arcelormittal, 9.850%, 06/01/2019 Axtel Sab De CV, 9.000%, 09/22/2019 (b) Bombardier, Inc., 7.500%, 03/15/2018 (b) Celulosa Arauco Constitution, 5.000%, 01/21/2021 Dubai Electricity & Water, 8.500%, 04/22/2015 (b) Eaccess, Ltd., 8.250%, 04/01/2018 (b) Enersis SA, 7.375%, 01/15/2014 HKCG Finance LTD, 6.250%, 08/07/2018 (b) Inmarsat Finance PLC, 7.375%, 12/01/2017 (b) Korea Development Bank, 4.000%, 09/09/2016 Mexico Government International Bond, 6.050%, 01/11/2040 Myriad International Holding BV, 6.375%, 07/28/2017 (b) Pan American Energy LLC, 7.875%, 05/07/2021 (b) Petrobras International Finance Co., 6.750%, 01/27/2041 Petrobras International Finance Co., 6.875%, 01/20/2040 Qtel International Finance, Ltd., 7.875%, 06/10/2019 (b) Royal Bank of Scotland PLC, 4.875%, 03/16/2015 Sigma Alimentos SA, 5.625%, 04/12/2018 (b) Telemar Norte Leste SA, 5.500%, 10/23/2020 (b) Transalta Corp., 4.750%, 01/15/2015 Transocean, Inc., 4.950%, 11/15/2015 True Move Co., Ltd., 10.750%, 12/16/2013 (b) Votorantim Cimentos SA, 7.250%, 04/05/2041 (b) Willis Group Holdings Lt., 4.125%, 03/15/2016 TOTAL FOREIGN BONDS - DENOMINATED IN US DOLLARS (Cost $2,714,235) Mortgage-Backed Securities - 13.77% Bank of America Funding Corp., Series 2005-B, Class 3A1, 0.416%, 04/20/2035 (a) Bank of America Commercial Mortgage, Inc., Series 2007-5, Class A4, 5.492%, 02/10/2051 Bear Stearns Commercial Mortgage Securities, Series 2007-PW15, Class A4, 5.331%, 02/11/2044 Citigroup/Deutsche Bank Commercial Mortgage, Series 2007-CD4, Class A2B, 5.205%, 12/11/2049 Citigroup/Deutsche Bank Commercial Mortgage, Series 2007-CD4, Class A4, 5.322%, 12/11/2049 Commercial Mortgage Pass-Through Certification, Series 2006-C7, Class A4, 5.751%, 06/10/2046 (a) Credit Suisse Mortgage Capital Certificate, Series 2007-C3, Class A4, 5.702%, 06/15/2039 (a) Credit Suisse Mortgage Capital Certificate, Series 2007-C5, Class A4, 5.695%, 09/15/2040 CW Capital Cobalt, Ltd., 5.484%, 04/15/2047 Fannie Mae, Pool #AA1257, 4.500%, 12/01/2035 Fannie Mae, Pool #935537, 4.500%, 08/01/2039 Fannie Mae, Pool #745147, 4.500%, 12/01/2035 Fannie Mae, Pool #AD7776, 4.500%, 08/01/2040 Fannie Mae, Pool #AD8529, 4.500%, 08/01/2040 Fannie Mae, Pool #949440, 5.000%, 05/01/2023 Fannie Mae, Pool #745275, 5.000%, 02/01/2036 Fannie Mae, Pool #969968, 5.000%, 04/01/2038 Fannie Mae, Pool #AA4936, 5.000%, 03/01/2039 Fannie Mae, Pool #899999, 5.500%, 10/01/2022 Fannie Mae, Pool #967690, 5.500%, 01/01/2038 Fannie Mae, Pool #974533, 5.500%, 04/01/2038 Fannie Mae, Pool#933795, 5.500%, 05/01/2038 Fannie Mae, Pool #975103, 5.500%, 06/01/2038 Fannie Mae, Pool #995937, 5.500%, 06/01/2039 Fannie Mae, Pool #AEO392, 5.500%, 12/01/2039 Fannie Mae, Pool #810747, 6.000%, 01/01/2035 Fannie Mae, Pool #994459, 6.000%, 11/01/2038 Fannie Mae, Pool #970958, 6.000%, 01/01/2039 Fannie Mae, Pool #888890, 6.500%, 10/01/2037 Freddie Mac, Pool #G04282, 5.000%, 05/01/2038 Freddie Mac, Pool #G05926, 5.000%, 07/01/2040 Freddie Mac, Pool #G05958, 5.000%, 08/01/2040 Freddie Mac, Pool #A93473, 5.000%, 08/01/2040 Freddie Mac, Pool #A57561, 5.500%, 02/01/2037 Freddie Mac, Pool #A58420, 5.500%, 03/01/2037 Freddie Mac, Pool #G03150, 5.500%, 08/01/2037 Freddie Mac, Pool #C03466, 5.500%, 03/01/2040 Freddie Mac, Pool #G04222, 5.500%, 04/01/2038 Freddie Mac, Pool #G04337, 5.500%, 04/01/2038 Freddie Mac, Pool #G05546, 5.500%, 07/01/2039 Ginnie Mae, Pool #682758, 5.500%, 01/15/2038 See accompanying notes which are an integral part of these financial statements. 3 to 1 Strategic Income Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Mortgage-Backed Securities - 13.77% - continued Principal Amount Fair Value Ginnie Mae, Pool #701544, 5.500%, 01/15/2039 $ $ Ginnie Mae, Pool #782167, 6.000%, 06/15/2037 Greenwich Capital Commercial Funding Corp., Series 2007-GG9, Class A4, 5.444%, 03/10/2039 Greenwich Capital Commercial Funding Corp., Series 2007-GG11, Class A4, 5.736%, 12/10/2049 GS Mortgage Securities Corp. II, Series 2006-GG8, Class A4, 5.560%, 11/10/2039 GS Mortgage Securities Trust, Series 2007-GG10, Class A4, 5.800%, 08/10/2045 (a) JP Morgan Chase Commercial Mortgage, Series 2006-LDP7, Class A4, 6.067%, 04/15/2045 (a) JP Morgan Chase Commercial Mortgage, Series 2007-CB18, Class A4, 5.440%, 06/12/2047 JP Morgan Chase Commercial Mortgage, Series 2007-LDPX, Class A3, 5.420%, 01/15/2049 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class A3, 4.647%, 07/15/2030 LB-UBS Commercial Mortgage Trust, Series 2006-C4, Class A4, 5.867%, 06/15/2038 (a) LB-UBS Commercial Mortgage Trust, Series 2006-C6, Class A4, 5.372%, 09/15/2039 Morgan Stanley Capital I, Series 2007-IQ14, Class A4, 5.692%, 04/15/2049 Morgan Stanley Capital I, Series 2007-T27, Class A4, 5.641%, 06/11/2042 (a) Wachovia Bank Commercial Mortgage Trust, Series 2006-C29, Class A4, 5.308%, 11/15/2048 Wachovia Bank Commercial Mortgage Trust, Series 2007-C30, Class A5, 5.342%, 12/15/2043 TOTAL MORTGAGE-BACKED SECURITIES (Cost $4,902,887) U.S Government Securities - 6.80% U.S. Treasury Note, 2.625%, 08/15/2020 U.S. Treasury Note, 2.625%, 11/15/2020 U.S. Treasury Note, 3.625%, 08/15/2019 U.S. Treasury Note, 3.625%, 02/15/2021 U.S. Treasury Note, 4.250%, 11/15/2040 U.S. Treasury Note, 4.375%, 05/15/2040 U.S. Treasury Note, 4.750%, 02/15/2041 U.S. Treasury Note, 5.375%, 02/15/2031 TOTAL U.S. GOVERNMENT SECURITIES (Cost $2,560,744) Preferred Stock - 0.31% Shares Ally Financial, Inc., 7.000%, callable 12/31/2011 (b) 27 Ally Financial, Inc., 8.500%, callable 05/15/2016 SLM Corp., 6.970%, callable 08/18/2011 TOTAL PREFERED STOCKS (Cost $99,411) Common Stock - 0.00% Trump Entertainment Resorts (d) (f) - TOTAL COMMON STOCK (Cost $629,736) - Money Market Securities - 3.14% Fidelity Institutional Money Market:Prime Money Market Portfolio - Institutional Shares, 0.13% (e) Fidelity Institutional Money Market:Treasury Only - Class I, 0.01% (e) TOTAL MONEY MARKET SECURITIES (Cost $1,198,458) TOTAL INVESTMENTS (Cost $36,797,936) - 98.40% $ Other assets less liabilities - 1.60% TOTAL NET ASSETS - 100.00% $ (a) Variable Rate Security; the rate shown represents the rate at June 30, 2011. (b) Restricted security purchased pursuant to Rule 144A of the Securities Act of 1933. (c) Foreign convertible bond denominated in U.S. Dollars. (d) Trump Entertainment Resorts converted from debt to equity due to bankruptcy/liquidation. The shares are unregistered and restricted for resale. (e) Variable Rate Security; the money market rate shown represents the rate at June 30, 2011. (f) Non-income producing. See accompanying notes which are an integral part of these financial statements. 3 to 1 Funds Statements of Assets and Liabilities June 30, 2011 (Unaudited) 3 to 1 3 to 1 Diversified Equity Strategic Income Fund Fund Assets Investment in securities: At cost $ $ At value $ $ Foreign cash translated into U.S. dollars (Cost $96,959) - Receivable for Fund shares sold Securities sold receivable Reclaims receivable - Dividends receivable - Interest receivable 98 Prepaid expenses Total assets Liabilities Payable for investments purchased Other accrued expenses Payable for Fund shares redeemed Payable to Adviser (a) Payable to administrator, transfer agent, and fund accountant Payable to trustees and officers Payable to custodian Total liabilities Net Assets $ $ Net Assets consist of: Paid in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gain (loss) from investments and foreign currency transactions ) Net unrealized appreciation (depreciation) on: Investments Foreign currency transactions - Net Assets $ $ Shares outstanding (unlimited number of shares authorized) Net Asset Value and offering price per share $ $ Redemption price per share (Net Asset Value * 98%) (b) $ $ (a) See Note 4 in the Notes to the Financial Statements. (b) The Funds charge a 2% redemption fee on shares redeemed within 30 calendar days of purchase. Shares are redeemed at the net asset value if held longer than 30 calendar days. See accompanying notes which are an integral part of these financial statements. 3 to 1 Funds Statements of Operations For the six months ended June 30, 2011 (Unaudited) 3 to 1 Diversified Equity Fund 3 to 1 Strategic Income Fund Investment Income Dividend income (net of withholding tax of $32,544 and $0 respectively) $ $ Interest income Total Income Expenses Investment Adviser fee Custodian expenses Transfer agent expenses Fund accounting expenses Administration expenses Legal expenses Pricing expenses Registration expenses Audit expenses Trustee expenses Report printing expenses CCO expenses Insurance expenses Miscellaneous expenses 24f-2 expenses Overdraft fees - Total Expenses Fees waived and expenses reimbursed by Adviser (a) ) ) Net operating expenses Net investment income (loss) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions Net realized gain (loss) on: Investments Foreign currency transactions and translations - Change in unrealized appreciation (depreciation) on: Investments ) ) Foreign currency translations ) - Net realized and unrealized gain (loss) on investment securities and foreign currency transactions Net increase (decrease) in net assets resulting from operations $ $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. 3 to 1 Funds 3 to 1 Diversified Equity Fund Statements of Changes In Net Assets Six months ended Year ended Increase (decrease) in net assets from: June 30, 2011 (Unaudited) December 31, 2010 Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities and foreign currency transactions Change in net unrealized appreciation (depreciation) on investments and foreign currency transactions ) Net increase (decrease) in net assets resulting from operations Distributions From net investment income - ) Total distributions - ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amount paid for shares redeemed ) ) Proceeds from redemption fees (a) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ ) $
